Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 23-25, 28-36, 38, 39, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutton et al. 6,724,314.  Hutton et al. discloses a method for automated docking of an airport passenger bridge (1) with an aircraft (21) comprising the steps of:
Detecting movement in an expected parking area of an airport gate using an
	optical scanner (18, 38).  Col. 8, lns. 57-67.
Determining said movement is an approaching aircraft (21).  
Imaging said aircraft and outlining a door (20) of said aircraft in said image, with said 
optical scanner (18).
Determining a make, model and door position(s) of said aircraft.  Col. 9, ln. 1-25.

Retrieving from a database a predicted position of the door based on aircraft type.
Sensing the orientation of said PB (1), including an angular position of a cabin (5), using 
	a plurality of transducers (10-13).
Determining a target position of said cabin, when said cabin is docked with said door.
Moving said PB (1) into a predetermined orientation based on said orientation and 
target position.  Col. 9, lns. 26-56.
Determining the aircraft (21) has stopped.
Moving said PB toward said target position using said optical scanner (18, 38) to a 
predetermined distance from said aircraft.
Using a 2nd type of sensor, such as high accuracy laser range finder or proximity sensor 
(14) to determine distance to said target position.
Reducing the speed and/or incremental movement of said PB based on sensor signals.
Using a 3rd type of sensor, such as pressure sensors (15) to determine the PB has 
reached the target position.
Determining the PB is engaged/docked with said aircraft and shutdown or enter
	standby mode.  Col. 11, ln. 25-Col. 12, ln. 50., Col. 13, ln. 45-Col. 15, ln. 20.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al. 6,724,314 in view of Cox et al. US 2015/0217873.
Hutton et al. discloses a method for automated docking of an airport passenger bridge (1) with an aircraft (21) comprising the steps of:
Detecting movement in an expected parking area of an airport gate using an
	optical scanner (18, 38).  Col. 8, lns. 57-67.

Determining said movement is an approaching aircraft (21).  
Imaging said aircraft and outlining a door (20), with said optical scanner (18).
Determining a make, model and door position(s) of said aircraft.  Col. 9, ln. 1-25.
Retrieving from a database a predicted position of the door based on aircraft type.
Sensing the orientation of said PB (1), including an angular position of a cabin (5), using 
	a plurality of transducers (10-13).
Determining a target position of said cabin, when said cabin is docked with said door.
Moving said PB (1) into a predetermined orientation based on said orientation and 
target position.  Col. 9, lns. 26-56.
But do not disclose choosing between multiple PB’s and multiple doors on a single aircraft.  However, Cox et al. teach a method of PB operation, at an airport (110)
comprising the steps of:  
Identifying an aircraft (114, 122) is in a designated area of said airport terminal (110) 
having a plurality of PB (112) disposed in a parked position.  See Figs. 5a,b.
Selecting from at least one of said PB (112) to dock with a selected door of said 
identified aircraft (114, 122).  See [0044-0048].
Docking at least one of said PB (112) with a respective door of said aircraft (114, 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PB docking method of Hutton et al. with the airport terminal management method taught by Cox et al. in order to reduce boarding time and accommodate emergency/1st class egress.


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al. 6,724,314 in view of Spencer et al. US 2005/0198750.  Hutton et al. discloses a method for automated docking of an airport passenger bridge (1) with an aircraft (21) comprising the steps of:
Detecting movement in an expected parking area of an airport gate using an
	optical scanner (18, 38).  Col. 8, lns. 57-67.
Determining said movement is an approaching aircraft (21).  
Imaging said aircraft and outlining a door (20), with said optical scanner (18).
Determining a make, model and door position(s) of said aircraft.  Col. 9, ln. 1-25.
Retrieving from a database a predicted position of the door based on aircraft type.
Sensing the orientation of said PB (1), including an angular position of a cabin (5), using 
	a plurality of transducers (10-13).
Determining a target position of said cabin, when said cabin is docked with said door.
Moving said PB (1) into a predetermined orientation based on said orientation and 
target position.  Col. 9, lns. 26-56.
But do not disclose observing the airport gate area for obstacles and hazards.  However, Spencer et al. discloses a PB imaging system including obstacle/hazard identification means [0065, 74, 88]; Claim 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PB docking method of Hutton et al. with the obstacle/hazard detection method taught by Spencer et al. in order to increase safety.


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al. 6,724,314 in view of Baumgartner et al. US 2002/0030609.  Hutton et al. discloses a method for automated docking of an airport passenger bridge (1) with an aircraft (21) comprising the steps of:
Detecting movement in an expected parking area of an airport gate using an
	optical scanner (18, 38).  Col. 8, lns. 57-67.
Determining said movement is an approaching aircraft (21).  
Imaging said aircraft and outlining a door (20), with said optical scanner (18).
Determining a make, model and door position(s) of said aircraft.  Col. 9, ln. 1-25.
Retrieving from a database a predicted position of the door based on aircraft type.
Sensing the orientation of said PB (1), including an angular position of a cabin (5), using 
	a plurality of transducers (10-13).
Determining a target position of said cabin, when said cabin is docked with said door.
Moving said PB (1) into a predetermined orientation based on said orientation and 
target position.  Col. 9, lns. 26-56.
But do not disclose a MARS guidance system for gate management.  However, Baumgartner et al. discloses a docking system for airport terminals, wherein video cameras (9, 10) are incorporated into a AMPS, AGDS and DSHS ground operation guidance system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PB docking method of Hutton et al. with docking guidance system taught by Baumgartner et al. in order to increase safety.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton et al. 6,724,314 in view of Smith et al. US 2016/0026185.  Hutton et al. discloses a method for automated docking of an airport passenger bridge (1) with an aircraft (21) comprising the steps of:
Detecting movement in an expected parking area of an airport gate using an
	optical scanner (18, 38).  Col. 8, lns. 57-67.
Determining said movement is an approaching aircraft (21).  
Imaging said aircraft and outlining a door (20), with said optical scanner (18).
Determining a make, model and door position(s) of said aircraft.  Col. 9, ln. 1-25.
Retrieving from a database a predicted position of the door based on aircraft type.
Sensing the orientation of said PB (1), including an angular position of a cabin (5), using 
	a plurality of transducers (10-13).
Determining a target position of said cabin, when said cabin is docked with said door.
Moving said PB (1) into a predetermined orientation based on said orientation and 
target position.  Col. 9, lns. 26-56.
But do not disclose the step of calibrating the camera (18, 38).  However, Smith et al. teach it is known to calibrate cameras with a calibration tag for facilitating automated proximity detection to an autonomous machine/robot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PB docking method of Hutton et al. with camera calibration system taught by Smith et al. in order to increase safety.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/23/2022